DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment of 3/9/21 does not render the application allowable.
Remarks
	Applicant has amended claims 2, 8, 14, 15, 20.  Claims 1-21 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejections of claims 2, 8, and 15 under 112(a) are maintained.
	The rejections of claims 1-21 under 112(b) are maintained.
	All other rejections from the previous office action are maintained and modified to reflect Applicant’s amendments.
Claim Objections
	Claims 11, 14, and 20 have improper claim identifiers.  Applicant is reminded that a clear and concise record must be kept of the claim sheet(s) in all future communication.  Proper claim identifiers must be provided in all further correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modifying HgCdTe to get cutoff wavelengths between 2 and 30 microns, does not reasonably provide enablement for the entire list of materials provided in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to breadth the invention commensurate in scope with these claims. A person of ordinary skill in the art would not be able to discern how to modify (for example) GaAs to obtain a cutoff wavelength of 2-40 microns and the instant specification does not provide adequate guidance and/or working examples to make such possible.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear as to how the first and second materials comprise at least one pn or pin junction with each other. The Examiner suggests changing the claim language to recite the first and second materials form a pn or pin junction. However, it is noted that if the first and second layers are to be in contact, it is unclear as to how a pin junction can be formed.
Regarding claims 2-6, these claims depend from claim 1 and are rejected on the same grounds as presented above, by virtue of their dependency.
Regarding claim 2, it is unclear as to what Applicant intends by “HgCdTe, HgZnTe, And combination of InSb, InAs, GaSb, GaAs, PbTe, or, polymer” (lines 3-5).  It is impossible to determine the metes and bounds of the claim and Applicant has failed to clarify whether a combination is required or is optional.  Appropriate clarification and/or correction are required.
Regarding claim 8, it is unclear as to what Applicant intends by “HgCdTe, HgZnTe, and/or combination of InSb, InAs, GaAs, PbTe, or, polymer” (lines 3-5).  It is impossible to determine the metes and bounds of the claim and Applicant has failed to clarify whether a combination is required or is optional.  Appropriate clarification and/or correction are required.
Regarding claim 15, it is unclear as to what Applicant intends by “HgCdTe, HgZnTe, And combination of InSb, InAs, GaSb, GaAs, PbTe, or, polymer” (lines 3-5).  It is impossible to determine the metes and bounds of the claim and Applicant has failed to clarify whether a combination is required or is optional.  Appropriate clarification and/or correction are required.
Regarding claim 11, it is unclear as to what applicant intends by "at least one layer of plasmonics nanostructure comprising material of the opposite type from the first or second material in which the at least one layer of...nanostructures are embedded". It is unclear as to whether the layer of nanostructure is opposite from the layer in which it is embedded, or opposite the first or second material.
As to claim 14, it is unclear as to how the first and second materials comprise at least one pn or pin junction with each other. The Examiner suggests changing the claim language to recite the first and second materials form a pn or pin junction. However, it is noted that if the first and second layers are to be in contact, it is unclear as to how a pin junction can be formed.
As to claim 14, it is unclear as to which pn or PIN junctions the claim refers to in line 28.
Regarding claims 15-19, these claims depend from claim 14 and are rejected on the same grounds as presented above, by virtue of their dependency.
As to claim 20, it is unclear as to how the first and second materials comprise at least one pn or pin junction with each other. The Examiner suggests changing the claim language to recite the first and second materials form a pn or pin junction. However, it is noted that if the first and second layers are to be in contact, it is unclear as to how a pin junction can be formed.
Regarding claim 21, this claim depends from claim 20 and is rejected on the same grounds as presented above, by virtue of its dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells).
Regarding claims 1, 5-6, 20-21 Young et al teaches the bifacial cell comprising:
A substrate 10 which is made of glass [fig 1 para 16]
A first electrode 30 [fig 1 para 18]
A second electrode 22  [fig 1 para 18]
A solar harvester 20 on the top of the substrate and electrically connected between the first and second electrode comprising the p/n junction comprising cutoff wavelengths between 0.3 and 2.5 microns [fig 1, para 35].
A buffer layer 46 is attached to opposite side of the solar harvester comprising CdS [fig 1].
A third electrode 52 [fig 1 para 22]
Fourth electrode 51 [fig 1 para 18]
A thermal harvester (44, 45) attached to the buffer layer and electrical connected between the third and fourth electrode comprising an absorbing layer (44, 45) attaching to the buffer layer where the absorbing layer including the p/n junction [fig 1 para 35].
The bifacial cell is monolithic
A reflective layer (50)
Modified Young does not teach the p-n junction of the thermal harvester to comprise cutoff wavelengths between 2 and 40 microns. 
Wanlass discloses using multi junction tandem solar cells with bottom subcells utilizing the IR portion of the spectrum, in order to achieve more efficient conversion of radiant energy to electrical energy [0002-0008].
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to have the thermal harvester of modified Young absorb IR light with multijunctions, in order to achieve more efficient conversion of radiant energy to electrical energy. Examiner notes this modification would request in 3 or more junctions.
Parikh discloses using CdS/MCT lower sub-cell in tandem solar cells because it is a good candidate (abstract, intro, back contacts). Parikh further discloses optimizing the bandgap by varying the ratio of Cd to Hg (intro).
.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and further in view of Poplavskyy et al. (US 2008/0078441).
Regarding claim 2, modified Young discloses all the claim limitations as set forth above, and further discloses the first material is MCT and the second material is TCO (Fig. 1 of Young), but not any of the claimed materials. 
Poplavskyy discloses the use of conductive polymers or TCOs for transparent electrode in a solar cell [0038].
Since the prior art of Poplavskyy recognizes the equivalency of TCOs and conductive polymers in the field of transparent electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TCO of modified Young with the conductive polymer of Poplavskyy as it is merely the selection of functionally equivalent transparent electrodes in solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and further in view of Fafard (US 2005/0155641).
Regarding claim 3, modified Young et al teaches the claimed limitation as set forth above, but modified Young et al does not teach the trap structure as claimed.

It would have been obvious to a person of ordinary skill in the art at the time of invention to add the DBR of Fafard into the p/n junction of modified Young et al for enhance the reflectivity within the p/n junction; thus, improve the cell’s efficiency [para 47].
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Frolov et al (US 2009/0255567) and Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and further in view of King et al (US 6340788).
Regarding claim 4, modified Young et al teaches the claimed limitation, but modified Young et al does not teach an antireflection coating. 
King et al teaches there is antireflection layer on the top of the cell in order to minimize surface reflections (fig 1a col 5 lines 51-55).
It would have been obvious to a person of ordinary skill in the art at the time of invention to add the antireflection layer of King et al on the solar harvester of modified Young to minimize surface reflections.
Claims 7, 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of  Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Tiwari et al. (US 2011/0175085).
Regarding claims 7, 9, 11-13 Young et al teaches the bifacial cell comprising:
A substrate 10 which is made of glass [fig 1 para 16]
A first electrode 30 [fig 1 para 18]
A second electrode 22  [fig 1 para 18]
A solar harvester 20 on the top of the substrate and electrically connected between the first and second electrode comprising the p/n junction comprising cutoff wavelengths between 0.3 and 2.5 microns [fig 1, para 35].
A buffer layer 46 is attached to opposite side of the solar harvester comprising CdS [fig 1].
A third electrode 52 [fig 1 para 22]
Fourth electrode 51 [fig 1 para 18]
A thermal harvester (44, 45) attached to the buffer layer and electrical connected between the third and fourth electrode comprising an absorbing layer (44, 45) attaching to the buffer layer where the absorbing layer including the p/n junction [fig 1 para 35].
The bifacial cell is monolithic
Wherein the substrate electrically isolates the said solar harvester, from the said thermal harvester (Fig. 1)
Young does not teach the p-n junction of the thermal harvester to comprise cutoff wavelengths between 2 and 40 microns. 
Wanlass discloses using multi junction tandem solar cells with bottom subcells utilizing the IR portion of the spectrum, in order to achieve more efficient conversion of radiant energy to electrical energy [0002-0008].
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to have the thermal harvester of modified Young absorb IR light with multijunctions, in order to achieve more efficient conversion of radiant energy to electrical energy.
Parikh discloses using CdS/MCT lower sub-cell in tandem solar cells because it is a good candidate (abstract, intro, back contacts). Parikh further discloses optimizing the bandgap by varying the ratio of Cd to Hg (intro).

Modified Young does not teach at least one layer of plasmonic nanostructures within the absorption layer.
 Tiwari et al teaches the solar cell having the intrinsic layer comprising the particles of intrinsic particles embedded into the intrinsic layer (abstract, para 72, Fig. 9) for enabling efficient light absorption and charge carrier collection [para 21].
It would have been obvious to a person of ordinary skill in the art at the time of invention to add the intrinsic layer with intrinsic particles as taught by Tiwari between the p/n junction as taught by modified King et al for enabling efficient light absorption and charge carrier collection. The intrinsic particles are considered to be the plasmonic nanostructures and this layer is considered to be part of the first material since it would be MCT or a third material. 
Regarding claim 10, modified Young teaches all the claim limitations as set forth above and further teaches the arrangement of the at least one layer of plasmonic nanostructures is a random distance between nanostructures (Fig. 9 of Tiwari).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Tiwari et al. (US 2011/0175085) and in further view of Poplavskyy et al. (US 2008/0078441).

Poplavskyy discloses the use of conductive polymers or TCOs for transparent electrode in a solar cell [0038].
Since the prior art of Poplavskyy recognizes the equivalency of TCOs and conductive polymers in the field of transparent electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TCO of modified Young with the conductive polymer of Poplavskyy as it is merely the selection of functionally equivalent transparent electrodes in solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claims 14, 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of  Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Ohashi et al. (US 2008/0047600).
Regarding claims 14, 16-18 Young et al teaches the bifacial cell comprising:
A substrate 10 which is made of glass [fig 1 para 16]
A first electrode 30 [fig 1 para 18]
A second electrode 22  [fig 1 para 18]
A solar harvester 20 on the top of the substrate and electrically connected between the first and second electrode comprising the p/n junction comprising cutoff wavelengths between 0.3 and 2.5 microns [fig 1, para 35].
A buffer layer 46 is attached to opposite side of the solar harvester comprising CdS [fig 1].
A third electrode 52 [fig 1 para 22]
Fourth electrode 51 [fig 1 para 18]
A thermal harvester (44, 45) attached to the buffer layer and electrical connected between the third and fourth electrode comprising an absorbing layer (44, 45) attaching to the buffer layer where the absorbing layer including the p/n junction [fig 1 para 35].
The bifacial cell is monolithic
Wherein the substrate electrically isolates the said solar harvester, from the said thermal harvester (Fig. 1)
Young does not teach the p-n junction of the thermal harvester to comprise cutoff wavelengths between 2 and 40 microns. 
Wanlass discloses using multi junction tandem solar cells with bottom subcells utilizing the IR portion of the spectrum, in order to achieve more efficient conversion of radiant energy to electrical energy [0002-0008].
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to have the thermal harvester of modified Young absorb IR light with multijunctions, in order to achieve more efficient conversion of radiant energy to electrical energy.
Parikh discloses using CdS/MCT lower sub-cell in tandem solar cells because it is a good candidate (abstract, intro, back contacts). Parikh further discloses optimizing the bandgap by varying the ratio of Cd to Hg (intro).
It would have been obvious to a person of an ordinary skilled in the art at the time of invention to use MCT as the absorber layer in the lower cell in modified Young, as taught by Parikh, because it is a good candidate. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the ratio of Cd to Hg to obtain the optimal bandgap. Examiner notes that the first material would be MCT and the second material would be TCO (Fig. 1 of Young).
Modified Young does not teaches one layer of plasmonic nanostructures between the substrate and the p/n junction.

It would have been obvious to one having ordinary skill in the art at the time of the invention to add the metal layer of Ohashi to modified Young in order to obtain higher efficiency. Regarding functional limitations, the examiner notes the claimed structure is shown in Ohashi, so therefore the device of modified Young will perform the recited functions. 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Ohashi et al. (US 2008/0047600) and in further view of Poplavskyy et al. (US 2008/0078441).
Regarding claim 15, modified Young discloses all the claim limitations as set forth above, and further discloses the first material is MCT and the second material is TCO (Fig. 1 of Young), but not any of the claimed materials. 
Poplavskyy discloses the use of conductive polymers or TCOs for transparent electrode in a solar cell [0038].
Since the prior art of Poplavskyy recognizes the equivalency of TCOs and conductive polymers in the field of transparent electrodes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the TCO of modified Young with the conductive polymer of Poplavskyy as it is merely the selection of functionally equivalent transparent electrodes in solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al (US 2005/0056312) and in view of Wanlass et al. (US 2006/0162768) and Parikh et al. (Hg1-xCdxTe as the Bottom Cell Material in Tandem II-VI Solar Cells) and Ohashi et al. (US 2008/0047600) and in further view of Lillington et al. (US 5853497).

Lillington discloses using dielectric strips (90) in a lower sub-cell of a tandem cell (82, Fig. 3) in order to have voltage matched subcells (C6/L41-43).
It would have been obvious to a person of ordinary skill in the art at the time of invention use the dielectric strips in the device of modified Young as taught by Lillington in order to have voltage matched subcells.
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. The Examiner notes that Applicant has provided a lengthy set of remarks in which many section are repeated and/or directly copied/pasted in multiple sections.  These redundant remarks will only be answered to below in one section and will be referred back to as needed.  Further, Applicant frequently remarks back to previous office action (dated 3/2/20), these remarks have already been answered to, in full, in the previous office action (6/11/20).  Further still, Applicant remarks repeatedly that the previous office action appears to provide similar rejections from the previously filed office action.  The Examiner notes that the previous amendments to the claim(s) were met by the prior art as presented in the previous office action and changes were made only to reflect the requirements of the amendments.
Applicant argues against the 112(a) rejection of claims 2, 8, and 15 (section I.B) and pages 10-14.
The Examiner respectfully submits that the currently claim amendments does not overcome the 112(a) rejections.  The amendment merely add additional 112(b) confusion (full detailed in the action above).  The pending claims do not have adequate support in the original disclosure given the full details listed in the action above.  It appears that Applicant intends to require a combination of components to achieve the desired cutoff values, however this intent is not reflected in the claim language and is not adequately detailed in a way to overcome the 112 as written.

The Examiner respectfully disagrees.  The pending claim requires “a first material or p or n…a second material or n or p…wherein the first and second material layers comprise at least one pn or pin junction with each other…” (claim 1).  This claim language is unclear.  It appears Applicant intends to require the formation of a PN junction at the interface of the adjacent first and second material layers of differing conductivity type.  However, the instant claim requires “at least one…junction” and further requires the layers to “comprise at least one PN or PIN…with each other” which is unclear as the junction is not a separate/distinct component of the device but is instead formed by the junction of the layers.  Applicant argues that the adjacent layers 120, 135, 140 provide support for the claim language, but the Examiner notes that these THREE layers are not supported by the instant requirement of TWO layers.  The Examiner makes note of Applicant’s open language in the claim, but emphasizes that this open language does not overcome the indefiniteness of the claim itself.  
Applicant’s section I.C.2 fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s section I.C.3 is regarding claim 11 and its 112(b) rejection (page 16-17).
The Examiner respectfully submits that the language is claim 11 is still unclear.  Parent claim 9 is not limited to embedding the plamonic structures in only one of the first and second material layers.  Thus the litmiations of claim 11 are still unclear as to which “layers’” doping typ the claim refers to as claim 11 refers to “material layers”.
Applicant’s section I.C.4 is identical in content to section I.C.1 and is answered to in the same.
Applicant’s section I.C.5 is directed to remarks from the previous office action (dated 9/30/19) and is not pertinent to the current rejections of record.

Applicant’s section I.C.7 is identical in content to section I.C.1 and is answered to in the same.
Applicant’s section I.C.8 fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s argument section II argues that Young fails to teach the cutoff value as claimed and Wanlass is not combinable prior art (pages 24-33).
	The Examiner respectfully disagrees.  Firstly, the arguments indicate that (page 29) the thermal harvester is not directly attached to the second surface of the substrate.  The thermal harvest is clearly shown in Young to be directly attached.  The Examiner notes (as has previously been indicated on the record) that the claim language does not require direct physical contact between the thermal harvester and the second surface of the substrate.  Young’s 46 is directly attached to the back of 10 even if it is not directly physically contacting, which is not required by the instant claim language.  Pages 29-30 indicate Young fails to teach the cutoff values of 2-40 micrometers, however this is already noted and identified in the rejection submitted above (and previously).  This piecemeal analysis of the prior art is not persuasive.  Pages 30-31 attach the Wanlass reference as being limited to the specific cutoff value as indicated in paragraph 0008.  The Examiner reminds Applicant that the reference is relied upon for all that it teaches and the reference will not be limited merely to its preferred embodiments.  The reference is relied upon for its teaching of the utilization of IR spectra.  The combination of references when taken together, as fully disclosed in the action above, meets the limitations of the instant claims.  Parikh teaches that MCT is a known material with a known modifiable bandgap/cutoff value and it is the combination of these references that taken together, meet the limitations of the claims.
	Applicant argues (page 32) that Young does not teach TCO as a junction material.	
	The Examiner respectfully disagrees insomuchas Young is not required to teach TCO specifically as a junction material.  The configuration of layers and material choices are the same in the configuration of the prior art and, as such, the combination of references renders the claim unpatentable.  Applicant further argues that TCO/MCT combination “will be questionable” (page 32) but fails to provide any sound reasoning as to why.  This mere allegation of the combination being “questionable” is insufficient to overcome the rejection.
Applicant’s arguments page 33-34 and sections II.B-D fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s section II.e remarks on the inclusion of “modified King” on page 11 of the previous office action.  As Applicant indicates, King is not referred to in the body of the rejection and the Examiner regrets the typo as clearly given the body of the rejection “modified Young” was intended.  
Applicant’s pages 37-43 are identical in form to (at least) section I.C.1 and is answered to in the same.
Applicant’s page 44 directed to Tiwari, the Examiner notes that Tiwari is relied upon to teach plasmonics integrated into a layer.  Tiwari is not relied upon to teach the specifics of the configuration of the instant claim(s) but instead to introduce the configuration of plasmonics in a layer.  This piecemeal analysis of the reference is not sufficient to overcome the rejection.
Applicant’s II.f, II.h, and II.j fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s section II.g is substantially identical in form to (at least) section I.C.1 and is answered to in the same.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726